Title: To Thomas Jefferson from John Vaughan, 21 November 1803
From: Vaughan, John
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Philad: Nov. 21. 1803
               
               Capt Merewether Lewis having been chosen a Member of our Society, I take the liberty of enclosing to you his Certificate of Election, & the letter advising of his Election, as the only Certain channel, by which the information can be Conveyed to him. 
               Our friend D Priestley has been very Ill, D Wistar saw him previous to the Serious attack & found him much Broken—since D W. left him, he was incapable of Swallowing any food; the last intelligence however States, that he was much relieved, the most alarming symptoms having disappeare’d. 
               Our Volume which could not be commenced on acct. of the fever, is now in the press—The Communications from M Dunbar which came thro’ your hands are in part printed & the whole will be—Your late Valuable Communication to Congress of the Political &c State of Louisiana is highly interesting—It is possible that in Collecting the materials from which it was digested, That many important circumstances relative to the Natural History, Climate &c may have come to hand, should this be the Case, & no other disposition of them be intended, our Society would recieve them with the highest Interest. 
               D Priestley notwithstanding his feeble State of body still retains a Vigorous mind, he has made a Communication to the Society, in reply to D Darwin on Equivocal Generation, & is now dictating a reply to Mr Linns last pamphlet on the Socratic dispute, in which he has forgotten to treat the Dr. P. with Courteousness & indeed treats him with great harshness—
               The Socy. now receives regularly the Philos. Journals of France & England, & One from Germany—By this means our professors and men of Science will know early, what has been Done in Europe, & can direct their attention more readily to discoveries, or to the perfectioning of Discoveries already announced. Knowing the attention you ever pay to the attempts to make Science progress in this Country—I make no Apology for troubling you—
               Mr Poyntell & Mr Bradford, are on the point of embarking in a scheme to print on a Very large Scale—All the Greek & Latin Classicks, it is intended to supersede the future importation of them from Europe—They have been led to the plan, from the very great & increased Demand for these Works latterly—It is proposed to invest not less than 100,000. Ds. in the Scheme 
               I remain with the Greatest respect Dear sir Your friend & servt
               
                  Jn Vaughan
               
               
                  We have just reced. Michaux—Am: flor: Bor: in 2 Elegant 4to Vol with 51. Plates
               
            